DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/388,357 application filed April 18, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Goldberg on January 8, 2021.
The application has been amended as follows: 

Please amend claim 15 as follows:

15.  The process of claim 13 wherein the conversion process is selected from the group consisting of 

Please add claim 18 as follows:

18.  The process of claim 15 wherein hydrotreating consists of hydrodenitrification, hydrodesulfurization, hydrodemetallation, hydrodesilication, hydrodearomatization, hydroisomerization, and hydrofining.

The following is an examiner’s statement of reasons for allowance: The prior art does not appear to anticipate or render obvious the poorly crystalline transition metal molybdotungstate material of instant claims 1, 6, and 13.  Note that NH3 and H2O are not necessarily components of the material.  One of the Miller et al (US 2017/0165648 A1), which discloses a “crystalline ammonia transition metal oxy-hydroxide molybdotungstate material” [abstract] having the following formula: 

(NH4)AM(OH)BMoXWYOZ


    PNG
    media_image1.png
    214
    302
    media_image1.png
    Greyscale
where "A" varies from 0.1 to 10, or from 0.5 to 5, or from 0.75 to 2.0; `M` is a metal selected from Mg, Mn, Fe, Co Ni, Cu, Zn and mixtures thereof; `B` varies from 0.1 to 2; `X` varies from 0.5 to 1.5, or from 0.75 to 1.5, or from 0.8 to 1.2; `Y` varies from 0.01 to 0.4, or from 0.01 to 0.25; where the sum of (X+Y) must be ≤ 1.501, or ≤1.2 `Z` is a number which satisfies the sum of the valency of A, M, B, X and Y [paragraph 0009].  The material has a unique x-ray powder diffraction pattern showing peaks at the d-spacings listed in Table A:

Note that there are no peaks at d-spacings of 1.91, 2.45, 3.75, and 6.5 angstroms.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
January 13, 2021